Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glidewell (US 2012/0156650).
	Regarding claim 1, Glidewell discloses a method for preparing a dental crown ([0013]), comprising the steps of : selecting a dental crown having an appropriate size and shape and an internal contour ([0021] as the crown is fitted to match the patients existing tooth it would have an appropriate size and shape and sufficient internal contour to match the patient’s situation for fabrication); preparing the tooth to have an external contour ([0021], “the dentist can electronically forward the stored digital image data to a laboratory where the shell-crown of FIGS. 1 and 2, can be made to precisely replicate the outer contour of the original tooth that needs to receive a crown”); depositing composite material into the internal contour of the dental crown ([0021], “the shell-crown is filled with the aforementioned curable ceramic reline cement”); placing the dental crown over the preparing tooth ([0021]); at least partially curing the deposited composite material using light (Claim 4, “a light induced cure material applied to said second end of said crown for securing it to said prepped form of said existing tooth”).
	

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuk (US 2006/0134577).
	Regarding claim 1, Zuk discloses a method for preparing a dental crown, comprising the steps of: selecting a dental crown having an appropriate size and shape and an internal contour ([0017], as the restoration (referenced in [0001] to be a crown) involves choosing a shape and size to bind with a tooth); preparing the tooth to have an external contour ([0017], effecting the restorations aesthetics via manipulation is construed to prepare the tooth external contour); depositing composite material into the internal contour of the dental crown ([0017], “placing the cement inside the restoration”); placing the dental crown over the prepared tooth ([0017]); and at least partially curing the deposited composite material using the light ([0020]-[0021], “curing light is used directly on the dental restoration”…”this completes the cure of the cement”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772